Citation Nr: 0018167	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-04 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss, on appeal from the initial grant of service 
connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to 
December 1951 and from January 1952 to December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations in December 1997 and 
April 1999 by the RO in Winston-Salem, North Carolina.  The 
veteran timely appealed both determinations to the Board.  In 
June 1998, the RO denied the veteran's claim for a 
compensable rating for bilateral hearing loss.  Although the 
RO has adjudicated the claims as increased rating claims, 
because the veteran has expressed dissatisfaction with the 
initial ratings assigned following a grant of service 
connection, the Board has characterized these issues in light 
of the distinction noted by the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

A review of the claims folder reveals that the veteran had 
included a request for a hearing before a Member of the Board 
at the RO in Winston-Salem in his August 1999 substantive 
appeal.  The veteran withdrew his request in February 2000.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for tinnitus has been developed.

2.  The veteran has constant bilateral tinnitus.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321(b)(1), 4.87a, Code 6260 (effective 
prior to June 10, 1999) as amended by 38 C.F.R. § 4.87, Code 
6260 (effective from June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By a rating decision in April 1999, the RO granted service 
connection for tinnitus based on service medical records, 
medical evidence from the veteran's private physician and a 
May 1998 VA examination report.  A 10 percent evaluation was 
assigned, and has since remained in effect.  

The post-service report from the veteran's private physician 
shows the veteran was examined in June 1997 for hearing loss.  
He gave a history of exposure to loud gun fire and artillery 
fire without the benefit of earplugs.  The physician 
concluded that audiogram findings were consistent with the 
veteran's history of noise exposure and a ruptured tympanic 
membrane during military service and that this was the likely 
cause of his hearing loss.  There was no report of tinnitus.  

At a February 1998 personal hearing, the veteran testified he 
had tinnitus secondary to tympanic membrane damage.  He 
testified that his left eardrum was "blown out" from the 
force of a grenade.  He stated that his left ear was bleeding 
and that afterwards he suffered from hearing loss and 
constant infections.  

On VA examination in May 1998 the veteran reported bilateral 
tinnitus for many years.  He reported that while serving in 
Korea in 1950 a hand grenade exploded near him while he was 
in a foxhole resulting in left ear bleeding and hearing loss.  
He complained of tinnitus at that time which has persisted.  
He continues to have non-pulsatile tinnitus, worse on the 
left, described as constant.  He has occasional tinnitus on 
the right side.  He denied vertigo and dizziness.  He 
reported years of intermittent drainage from the left ear and 
underwent left ear surgery about five years ago.  Since that 
time he has had rare drainage from the left ear.  Examination 
revealed the external ear was unremarkable.  The right 
tympanic membrane was translucent and mobile.  There was a 
well-healed, post auricular incision on the left and the left 
tympanic membrane was stiffened and scarred anteriorly.  
Posteriorly and superiorly there was a retraction over the 
"IS joint."  The tympanic membrane was poorly translucent 
and mobility was decreased.  It was difficulty to say whether 
the "IS joint" was intact.  There was no obvious effusion 
noted and the mastoid was nontender.  The cranial nerves were 
intact and symmetrical.  The clinical impression was 
bilateral subjective tinnitus.  No medical follow-up was 
indicated as necessary.

VA outpatient treatment records dated from August 1999 to 
February 2000 primarily show treatment for unrelated 
disorders.  The records are significant for treatment for 
otitis externa of the left ear which was resolved with 
treatment in September 1999.  Additional evidence of record 
includes multiple lay statements from the veteran dated from 
June 1999 to January 2000 relating his observations of his 
hearing impairment subsequent to active duty.  


Analysis

The Board notes that effective June 10, 1999, the VA revised 
the criteria for evaluating Diseases of the Ear and Other 
Sense Organs.  64 Fed. Reg. 25202-210 (1999).  However, the 
changes in regulations pertaining to evaluations for tinnitus 
were not significant in regard to the veteran's disability 
rating.  The Board notes that the RO has not had a chance to 
evaluate the veteran's claim under both the old and new 
rating criteria.  Karnas v. Derwinski, 1 Vet. App. 308, 312- 
313 (1991) (where the law or regulations change while a case 
is still pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary).  
However, as the changes made do not reflect any substantive 
change in the evaluation of the veteran's disability, the 
Board concludes that there is no prejudice to the veteran by 
evaluating his tinnitus for the first time under both sets of 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under the criteria in effect prior to June 10, 1999, tinnitus 
was rated as 10 percent disabling as a persistent symptom of 
a head injury, concussion, or acoustic trauma.  Under the 
regulations in effect since June 10, 1999, Code 6260 for 
tinnitus was amended to eliminate the requirements that the 
tinnitus be due to a head injury, concussion, or acoustic 
trauma, instead a 10 percent evaluation only requires that 
tinnitus be recurrent.  The assigned evaluation of 10 percent 
represents the maximum schedular evaluation available for 
this disability.  As such the Board finds that a higher 
rating is not warranted.

The existing medical evidence, considered with the veteran's 
testimony, demonstrates that degree of impairment is no 
greater than that contemplated by the 10 percent evaluation 
currently in effect.  A rating for tinnitus greater than 10 
percent can be assigned only on an extraschedular basis.  

While the evidence does indicate that the veteran required 
left ear surgery, there is no report that he has required 
hospitalization for his tinnitus disorder, nor does the 
veteran so contend.  In reviewing the evidence of record, 
there is no basis to assign a higher percentage for the 
veteran's tinnitus.  He currently is rated at the maximum 
level, under both the old and amended regulations.  Moreover, 
he has not demonstrated, or asserted, that his tinnitus 
disability is so severe as to warrant consideration for an 
extraschedular rating under 38 C.F.R. § 3.321(b) (1999).  
Accordingly, there is no basis to justify an increased 
rating.

The veteran's service-connected tinnitus is currently 
evaluated as 10 percent disabling dating back to the date of 
his original claim in January 1997.  See Fenderson v. West, 
12 Vet. App.119 (1999).  Since no higher schedular evaluation 
is assignable, the veteran's claim for an increased rating 
for tinnitus is denied.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

At the outset, it is important to note that the veteran's 
claim for a compensable evaluation for bilateral hearing loss 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim that is plausible.  In this 
case, the veteran has asserted that his hearing loss is more 
severe than currently evaluated; thus, his claim for an 
increase is well grounded.

In a December 1997 rating decision, service connection for 
hearing loss was granted.  A noncompensable evaluation was 
awarded effective January 30, 1997, the date of the claim.  
The veteran disagreed with the noncompensable evaluation in a 
January 1998 notice of disagreement (NOD).

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also 
reiterated that on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35, 38 
(1993).  The Court also made clear that its holding in 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994), (which 
indicates that when an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  The current appeal 
regarding the evaluation of bilateral hearing loss is from 
the initial rating that established service connection and 
assigned a noncompensable evaluation.  Staged ratings have 
not been considered in this case.

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Code 6100.  However, 
during the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999. 62 Fed. Reg. 25,202-25,210 (May 11, 
1999). The Court has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See also Baker v. West, 11 Vet.App. 163, 168 (1998); 
Dudnick v. Brown, 10 Vet.App. 79 (1997) (per curiam order), 
holding that, although certain new rating criteria became 
effective after the appellant filed his appeal with the 
Court, VA and the Court are required to apply the amendments 
to the extent that they are more favorable to the claimant 
than the earlier provisions.

The regulatory amendments noted above were not in effect at 
the time the RO issued its decision assigning a 
noncompensable evaluation for the veteran's hearing loss or 
confirming this evaluation and, therefore, would not have 
been applied by the RO.  In view of that, the Board must 
consider whether or not the veteran would be prejudiced if 
the Board were to proceed with appellate consideration of the 
claim without first giving the RO the opportunity to consider 
the new regulations.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to June 1999, 
call for the consideration of the results of examinations 
using controlled speech discrimination tests (Maryland CNC) 
together with the results of pure tone audiometry tests. 38 
C.F.R. § 4.85.  These results are then charted on Table VI 
and Table VII, as set out in the Rating Schedule.  In order 
to establish entitlement to an increased evaluation for 
hearing loss, it must be shown that certain minimum levels of 
the combination of the percentage of speech discrimination 
loss and average pure tone decibel loss are met.  The Board 
has compared the previous versions of Table VI and Table VII, 
and the new versions of these tables, and finds that there 
has been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.

As to the provisions of section 4.86, in effect prior to May 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Currently, it addresses exceptional patterns of 
hearing loss.  The exceptional patterns addressed in that 
section are when the pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  In the May 1998 hearing 
evaluation conducted for VA, the veteran's right ear pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz was 55 
decibels or more.  Thus, if the Board were able to apply the 
revised rating criteria to the May 1998 rating criteria, the 
veteran right ear hearing would clearly fall within an 
exceptional pattern of hearing impairment.  In the August 
1999 statement of the case, the RO did not cite to the new 
criteria, nor is there any explanation about Table VIa.  For 
due process reasons, remand of this case is necessary for the 
RO's initial consideration of the new rating criteria.  
Adjudication of the veteran's claim for increase must include 
consideration of both the old and the new criteria and that 
criteria which is most favorable to the veteran's claim must 
be applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Thus, this case is REMANDED to the RO for the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for the 
service-connected hearing loss since May 
1998.  After securing the necessary 
release, the RO should obtain copies of 
all records from the identified treatment 
sources.

2.  Thereafter, the veteran should be 
afforded VA ear and audiometric 
examinations in order to determine the 
severity of his service-connected hearing 
loss.  All indicated testing should be 
performed.  The claims folder must be 
made available to the examiners prior to 
the examinations so that pertinent 
aspects of the veteran's medical history 
may be reviewed.  The examiners should 
specifically state whether the claims 
folder was reviewed.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO should again 
review the veteran's claim.  This should 
include consideration of both the old and 
new criteria for rating hearing loss in 
accordance with the Court's decision in 
Karnas case.  Review should include 
consideration of the new criteria that 
became effective on June 10, 1999, 
including 38 C.F.R. § 4.86(b) (1999).  
The RO should also consider the 
appropriateness of staged ratings, in 
accordance with the decision of the Court 
in Fenderson.  If the benefit sought on 
appeal is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	
	Member, Board of Veterans' Appeals


 



